NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

TISEN K. WASHINGTON,               )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D18-859
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed July 25, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Nancy Moate Ley,
Judge.

Tisen K. Washington, pro se.


PER CURIAM.

             Affirmed. See Ratliff v. State, 914 So. 2d 938 (Fla. 2005); Williams v.

State, 707 So. 2d 683 (Fla. 1998); Enriquez v. State, 885 So. 2d 892 (Fla. 3d DCA

2004).



CRENSHAW, LUCAS, and ATKINSON, JJ., Concur.